ACCEPTED
                                                                                         12-14-00044-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                     9/9/2015 4:06:37 PM
                                                                                               Pam Estes
                                                                                                  CLERK




                           In The Twelfth Court Of Appeals
                                                                        FILED IN
                                    Tyler, Texas                 12th COURT OF APPEALS
                                                                      TYLER, TEXAS
                                                                  9/9/2015 4:06:37 PM
                                No. 12-14-00044-CR                      PAM ESTES
                                                                          Clerk
                         Shakeitha Cartwright, Appellant,
                                         v.
                           The State of Texas, Appellee.


            On Appeal from the 273rd District Court, Shelby County, Texas
                       Trial Court Cause No. 2013-CR-18695


              APPELLANT'S MOTION FOR REHEARING (TRAP 49.1)
                                  AND
  MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING (TRAP 49.8 &
                                 10.5(b))



Seth T. Johnson, Tex. Bar No. 24082212
928 N University Dr
Nacogdoches, Texas75961
Telephone: (936) 205-6775
Fax: (936)715-3022
Email:johnsondefenselaw@gmail.com
Attorney for Appellant
             APPELLANT'S MOTION FOR REHEARING (TRAP49.1)
                                    &
 MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING WITHIN THIRTY
                         DAYS (TRAP 49.8 & 10.5(b))

TO THE HONORABLE JUDGES OF THE TWELFTH COURT OF APPEALS:

       COMES NOW, Appellant, Shakeitha Cartwright, by her attorney of record, Seth

T. Johnson, and respectfully makes this motion .

       Appellant moves this Honorable Court for rehearing of Appellant's "Motion to

Abate Appeal and Remand for a De Novo Hearing". In support, Appellant would show

as follows:

                         I. MOTION FOR REHEARING (TRAP 49.1)

       Appellant respectfully submits that the Honorable Court's August 13, 2015 Order

overruling Appellant's original motion is contrary to the holding in Vasquez v. State, 411
S.W.3d 918 (Tex.Crim.App. 2013). The caselaw authorities and reasoning relied upon

in the Order were effectively overruled and superseded by Vasquez. To the extent that

intermediate Courts of Appeal previously held or suggested that there are

circumstances or scenarios under which a trial court, or an appellate court, may ignore

the mandatory dictates of Art. 38.22 §6 pertaining to the issuance of trial court findings

of fact and conclusions of law, Vasquez effectively overruled those opinions.

      "Under article 38.22 of the Texas Code of Criminal Procedure, " [i]n all cases
      where a question is raised as to the voluntariness of a statement of an accused,
      the [trial] court ... must enter an order stating its conclusion as to whether or not
      the statement was voluntarily made, along with the specific finding of fact upon
      wh ich the conclusion was based , which order shall be filed among the papers of
      this cause." We have held that if a statement is involuntary as a matter of federal
      constitutional law, it is also involuntary for purposes of article 38.22. This,
      essentially, means that the requirement for 38.22 findings applies whenever
      there is a challenge to a statement's voluntariness.




                                                                                             2
        In this case , no findings of fact were filed . This was error. The Court of Appea ls
        further erred by not abating for such findings.

        Here, neither party requested written findings at any level of the proceedings,
        and the issue was not considered by the lower court. Nonetheless, section 6 of
        article 38.22 clearly requires that the trial court make such findings . We hold that
        written findings are required in all cases concerning voluntariness. The statute
        has no exceptions." /d. at 920 (emphasis added).

        If Appellant's motion is granted and this case is remanded for findings and

conclusions to be entered by the trial court, the second issue raised in Appellant's

original motion is whether a de novo suppression hearing is mandatory due to the

unorthodox procedural history at the trial level. As to th is second issue, Appel lant

simply re-urges her original motion in favor of a de novo hearing, and again emphasizes

that the end resu lt of the bifurcated suppression hearing process employed was that 1)

neither trial Judge viewed the interrogation videos in full prior to admitting them at trial

despite the fact that the videos were admitted at the suppression hearing for that

purpose, and 2) the trial Judge that denied suppression did not preside over the live

testimony portion of the suppression hearing.



 II. MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING (TRAP 49.8 &
                                   10.5(b))

        COMES NOW , Appellant, Shakeitha Cartwright, by her attorney of record , Seth

T. Johnson, and respectfully moves for an extension of time to file the Motion For

Rehearing herein attached and incorporated in Section 1. In support, Appellant would

show as follows:

        1.     The Order overruling Appellant's original motion was issued August 13,

2015.




                                                                                                3
       2.     "A Motion for Rehearing may be filed within 15 days after the court of

appeals' judgment or order is rendered ." Tex. R. App. P. 49.8. Appellant's deadline was

August 28, 2015.

       3.     However, Tex. R. App. P. 49.8 provides that "A court of appeals may

extend the time for filing a motion for rehearing or en bane reconsideration if a party files

a motion complying with Rule 10.5(b) no later than 15 days after the last date for filing

the motion." In that instance Appellant's deadline would be September 12, 2015.

       3.     Regarding Tex. R. App. P. 10.5(b): The Motion for Rehearing is filed today

(September 9, 2015) and accompanies this motion for extension; no further extension is

necessary. No prior extensions have been requested with respect to a Motion for

Rehearing.

       4.     Counsel failed to meet the standard 15-day timeframe due to caseload

demands. In the past 27 days I have prepared for trial and held jury selection on an

indictment charging seven 151-degree felonies. A review of my calendar also indicates

that I have appeared in court or held related appointments pertaining to 52 separate

crim inal cases in the past 27 days. I am also getting married on October 2nd and have

been involved in preparations for that.

                                          PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant, prays that her Motion for

Rehearing and related Motion for Extension of Time to File be granted.

                                                         Respectfully submitted ,




                                                        Seth T. Johnson, #24082212


                                                                                            4
                                                         ATTORNEY FOR DEFENDANT
                                                         928 N University Dr.
                                                         Nacogdoches, TX 75961
                                                         (P) 936-205-6775
                                                         (F) 936-715-3022
                                                         johnsondefenselaw@gmail.com

                                 CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Motion, was delivered via
electronic filing service to: Kenneth Florence, Shelby County District Attorney, on
September 9, 2015.




                                                         Seth T. Johnson, #24082212




                                                                                           5